

EXHIBIT 10.2


Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




AMENDMENT NO. 5
TO
CREDIT AGREEMENT


This Amendment No. 5, dated as of March 18, 2015 (this “Amendment”) is entered
into among SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”);
SPIRIT AEROSYSTEMS HOLDINGS, INC., a Delaware corporation (the “Parent
Guarantor”); each of the other Guarantors party hereto; Bank of America, N.A.,
as Administrative Agent; and the Lenders party hereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent Guarantor and the other Guarantors party
thereto, certain of the Lenders and Bank of America, N.A., as Administrative
Agent are parties to that certain Credit Agreement dated as of April 18, 2012
(as amended, modified, extended, restated or otherwise supplemented from time to
time, including without limitation pursuant to that certain Amendment No. 1
dated as of October 26, 2012, that certain Amendment No. 2 dated as of August 2,
2013, that certain Amendment No. 3 dated as of March 18, 2014 and that certain
Amendment No. 4 dated as of June 3, 2014, the “Credit Agreement”);


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders have agreed to such amendments subject to the terms and
conditions set forth herein;


Now, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


Section 1. Amendments


1.1    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Amendment No. 5 Effective Date” means March 18, 2015.


“Notice of Prepayment and/or Reduction/Termination of Commitments” means a
notice of prepayment with respect to a Loan, which shall be substantially in the
form of Exhibit 2.05(a) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.
“Term A Lender” means a Lender with a Term A Loan Commitment or an outstanding
Term A Loan, in its capacity as such.
“Term A Loan” means the Loan made pursuant to Section 2.01(b).
“Term A Loan Commitment” means, with respect to each Term A Lender, the
commitment of such Lender to make a Term A Loan hereunder on the Amendment No. 5
Effective Date, expressed as an amount representing the maximum principal amount
of the Term A Loan to be made by such Lender hereunder, as the same may be
reduced from time to time pursuant to the provisions of this Agreement. The
amount of each Lender’s Term A Loan Commitment is set forth in Schedule I or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Term A Loan Commitment, as applicable. The aggregate amount of the Lenders’
Term A Loan Commitments as of the Amendment No. 5 Effective Date is
$535,000,000.
“Term A Loan Maturity Date” means March 18, 2020.
“Term A Note” has the meaning specified in Section 2.11(a).

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



1.2    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended as follows:


(a)The definitions of “Advance Percentage”, “Aggregate Borrowing Base Amount”,
“Borrowing Base Certificate”, “Customary Permitted Liens”, “Eligible
Collateral”, “Eligible Collateral Borrowing Base Amount”, “Eligible Finished
Goods Inventory”, “Eligible Intercompany Loans”, “Eligible P&E”, “Eligible Raw
Materials Inventory”, “Eligible Real Estate”, “Eligible Receivables”, “Eligible
Value”, “Eligible Work-in-Process Inventory”, “Minimum Liquidity”, “Net Book
Value”, “Permitted Holders”, “Permitted Sponsor Indebtedness”, “Repricing
Transaction”, “Requisite Term B Lenders”, “Suspension Period”, “Term B Lender”,
“Term B Loan Commitment” and “Term B Loan Maturity Date” are deleted in their
entirety.


(b)The definitions of “Applicable Percentage”, “Class”, “Commitment”, “Interest
Payment Date”, “Interest Period”, “Loan”, “Permitted Additional Indebtedness”,
“Requisite Lenders”, “Term Loan Commitment” and “Term Loans” are amended by
replacing, in each instance, each occurrence of “Term B Loan” with “Term A Loan”
in each such definition.


(c)The definition of “Applicable Rate” is amended to read as follows:


“Applicable Rate” means (a) with respect to an Add-On Term Loan, the
percentage(s) per annum set forth in the applicable Add-On Term Loan Lender
Joinder Agreement and (b) with respect to Revolving Loans, the Term A Loan,
Swing Line Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 7.01(b) or (c):



 
Pricing Tier
Total
Leverage Ratio
Commitment
Fee
Letter of Credit
Fee
Eurodollar
Rate Loans
Base Rate
Loans
  
1
> 3.0:1.0
0.45%
2.50%
2.50%
1.50%
 
2
< 3.0:1.0
but > 2.25:1.0
0.375%
2.25%
2.25%
1.25%
 
3
< 2.25:1.0 but > 1.75:1.0
0.30%
2.00%
2.00%
1.00%
 
4
< 1.75:1.0
0.25%
1.75%
1.75%
0.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.01(b) or (c); provided, however, the Applicable Rate shall be based on
Pricing Tier 4 from the Amendment No. 5 Effective Date until the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(b) or (c) for the Fiscal Quarter ending June 30, 2015;
provided, further, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Requisite Lenders,
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.01(b) or (c)
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Total Leverage Ratio contained in such Compliance Certificate.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).




(d)
The definition of “Change in Control” is amended to read as follows:




CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



“Change in Control” means


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of the Parent Guarantor representing greater than
thirty-five percent (35%) of the voting power of the outstanding Voting Stock of
the Parent Guarantor,
(b)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by a vote of a majority
of the directors of the Parent Guarantor then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the Board of Directors of the Parent Guarantor, or
(c)    at any time, the Parent Guarantor ceases to own one hundred percent
(100%) of the Equity Interests of the Borrower.
(e)The definition of “Class” is amended by replacing “Term B Lender” with “Term
A Lender” in such definition.


(f)
The definition of “Equity Investors” is amended to read as follows:



“Equity Investors” means, collectively, officers, employees and directors of the
Parent Guarantor or any of its Subsidiaries that own Equity Interests of the
Parent Guarantor.


(g)The definition of “Eurodollar Base Rate” is amended to read as follows:


“Eurodollar Base Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;


provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





(h)The definition of “Final Maturity Date” is amended by replacing “April 18,
2019” with “March 18, 2020”.


(i)The definition of “Loan Notice” is amended to read as follows:


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit 2.02 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
(j)The definition of “Note” is amended by replacing “Term B Notes” with “Term A
Notes” in such definition.


(k)The definition of “Responsible Officer” is amended to read as follows:


“Responsible Officer” of any person means (i) any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such person in
respect of this Agreement, (ii) solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and (iii) solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.


(l)The definition of “Revolving Loan Maturity Date” is amended by replacing
“April 18, 2017” with “March 18, 2020”.


(m)The definition of “Swing Line Loan Notice” is amended to read as follows:


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04(b) or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
(n)The definition of “Term B Loan” is amended to read as follows:


“Term B Loan” means the term loan made on the Closing Date to the Borrower
pursuant to this Agreement. The aggregate outstanding principal amount of the
Term B Loan

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



immediately prior to the Amendment No. 5 Effective Date and repaid in full on
the Amendment No. 5. Effective Date was $534,875,000.00.


1.3     Section 2.01(b) of the Credit Agreement is amended in its entirety to
read as follows:


(c)(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make its portion of a term loan (the “Term A
Loan”) to the Borrower in Dollars on the Amendment No. 5 Effective Date in an
amount not to exceed such Lender’s Term A Loan Commitment. Amounts repaid on the
Term A Loan may not be reborrowed. The Term A Loan may consist of Base Rate
Loans or Eurodollar Rate Loans or a combination thereof, as further provided
herein.


1.4    Section 2.01(c)(i) of the Credit Agreement is amended by deleting “after
the Suspension Period” from the first sentence of such Section.


1.5    Section 2.01(c)(ii) of the Credit Agreement is amended by (a) deleting
“after the Suspension Period” from the first sentence of such Section, (b)
adding “and” at the end of clause (A)(VII), (c) replacing “; and” at the end of
clause (A)(VIII) with a “.” and (d) deleting clause (A)(IX) thereof.


1.6    Sections 2.01(c)(ii)(A)(VII), 2.01(c)(ii)(A)(VIII), 2.05 and 2.08(a) of
the Credit Agreement are amended by replacing each reference to “Term B Loan” in
such Section with “Term A Loan”.


1.7    Section 2.02(a) of the Credit Agreement is amended by (a) replacing
“which may be given by telephone” in the first sentence thereof with “which may
be given by (A) telephone or (B) a Loan Notice”, (b) replacing the third
sentence thereof with “Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice.” and (c) replacing “Each Loan Notice (whether telephonic
or written)” in the sixth sentence thereof with “Each Loan Notice and each
telephonic notice”.


1.8    Section 2.03(h) of the Credit Agreement is amended by deleting “plus,
during the Suspension Period, one-half of one percent (0.50%)” from such
Section.


1.9    Section 2.04(b) of the Credit Agreement is amended by (a) replacing
“which may be given by telephone” in the first sentence thereof with “which may
be given by (A) telephone or (B) a Swing Line Loan Notice”, (b) replacing the
third sentence thereof with “Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice.” and (c) deleting “telephonic” in the fourth sentence
thereto.    


1.10    Section 2.05(a)(i) of the Credit Agreement is amended by replacing “upon
notice substantially in the form of Exhibit 2.05 (or in form and substance
otherwise reasonably acceptable to the Administrative Agent) from the Borrower
to the Administrative Agent” in the first sentence thereof with “upon delivery
of a Notice of Prepayment and/or Reduction/Termination of Commitments to the
Administrative Agent”.


1.11    Section 2.05(a) of the Credit Agreement is amended by deleting clause
(iii) in its entirety.


1.12    The first parenthetical in Section 2.05(b)(ii) of the Credit Agreement
is amended to read as follows:


(other than (A) the sale or issuance of Equity Interests of the Borrower and (B)
[*****]


1.13    Section 2.07(c) of the Credit Agreement is amended in its entirety to
read as follows:


(c)    Term A Loan. The Borrower shall repay the outstanding principal amount of
the Term A Loan on the last Business Day of each Fiscal Quarter in the amount of
$ 6,687,500.00, with the then Outstanding Amount of the Term A Loan due on the
Term A Loan Maturity Date (as such installments may hereafter be adjusted as a
result of prepayments made

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02,
Section 9.03 or Section 9.04.


1.14    Section 2.08(a) of the Credit Agreement is amended by deleting “plus,
during the Suspension Period, one-half of one percent (0.50%)” from each of
clauses (i), (iii) and (v) thereof.


1.15    Section 2.11(a)(iii) of the Credit Agreement is amended to read as
follows:


(iii) in the case of the Term A Loan, be in the form of Exhibit 2.11(c) (a “Term
A Note”) and


1.16    Article III of the Credit Agreement is amended by adding a new Section
3.08 as follows:


3.08    Withholding Taxes.    For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment No. 5 Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans under this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


1.17    Article IV of the Credit Agreement is amended by adding a new Section
4.09 as follows:


4.09    Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Borrower shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.


1.18    Section 5.02 of the Credit Agreement is amended by deleting clause (d)
in its entirety.


1.19    Section 7.01 of the Credit Agreement is amended by (a) adding “and” at
the end of clause (k), (b) replacing “; and” at the end of clause (l) with a “.”
and (c) deleting clause (m) in its entirety.


1.20    The first sentence of Section 7.13 of the Credit Agreement is amended to
read as follows:


The Borrower covenants and agrees that the proceeds of the Term A Loan received
from the Term A Lenders on the Amendment No. 5 Effective Date will be used
solely to repay the Term B Loan as well as fees and expenses payable in
connection therewith.


1.21    Section 7.18 of the Credit Agreement is amended by adding the following
sentence to the end of such Section:


Notwithstanding the foregoing to the contrary, the endorsement to the Sedgwick,
Kansas mortgagee’s policy of title insurance deleting the pre-printed exception
for mechanics’ liens shall be issued by the title company and delivered to the
Administrative Agent no later than July 15, 2015 (or such later date as may be
agreed by the Collateral Agent in its sole discretion).


1.22    Section 8.01(a) of the Credit Agreement is amended by (a) replacing “any
Permitted Sponsor Indebtedness” with “[Reserved]” in clause (xii), (b) adding
“and” at the end of clause (xix), (c) replacing “; and” at the end of clause
(xx) with a “.”, (d) deleting clause (xxi) in its entirety and (e) deleting the
final paragraph thereof.



CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



1.23    Section 8.05 of the Credit Agreement is amended by (a) deleting “and” at
the end of clause (xiv), (b) adding “and” at the end of clause (xv) and (c)
adding a new clause (xvi) to read as follows:


(xvi)    [*****];


1.24    Section 8.07 of the Credit Agreement is amended by (a) deleting clause
(viii) in its entirety, (b) adding “and” at the end of clause (vi) and (c)
amending clause (vii) in its entirety to read as follows:


(vii)    so long as no Default or Event of Default then exists and the Borrower
and its Subsidiaries shall be in compliance with all Financial Covenants on a
Pro Forma Basis after giving effect thereto, the Borrower may pay cash dividends
to the Parent Guarantor to enable the Parent Guarantor to repurchase, redeem or
otherwise acquire its Equity Interests and/or to declare and pay cash dividends
to the holders of its Equity Interests; provided that the aggregate amount of
such repurchases, redemptions, acquisitions and dividends pursuant to this
clause (vii)) shall not exceed (A) $300,000,000 measured from the Amendment No.
5. Effective Date, plus (B) for each Fiscal Year commencing with the Fiscal Year
ending December 31, 2015, a positive amount equal to fifty percent (50%) of
cumulative Consolidated Net Income (or, in case such Consolidated Net Income is
a deficit, minus one hundred percent (100%) of such deficit) for such Fiscal
Year; provided the amount determined pursuant to this clause (B) with respect to
each Fiscal Year shall be cumulative in nature by including the amount
determined with respect to the Fiscal Year ending December 31, 2015 and each
subsequent Fiscal Year then ended at the time of determination, plus (C) an
amount equal to one hundred percent (100%) of Net Proceeds from any issuance of
Equity Interests by the Parent Guarantor from the Closing Date through the Final
Maturity Date.


1.25    Section 8.10(b) of the Credit Agreement is amended by deleting “or under
any Permitted Sponsor Indebtedness” in the last line of such Section.


1.26    Section 8.10(c) of the Credit Agreement is amended by (a) deleting “the
Term B Loans,” immediately prior to “the Add-On Term Loans” and (b) deleting “or
any prepayment of the Term B Loans with the proceeds of the Add-On Term Loans”
in the second parenthetical in such Section.


1.27    Section 8.12 of the Credit Agreement is amended by deleting clauses (e)
and (f) in such Section in their entirety.


1.28    Section 9.01(c) of the Credit Agreement is amended by deleting the
proviso thereto in its entirety.


1.29    Section 9.03 of the Credit Agreement is amended by deleting the proviso
thereto in its entirety.


1.30    Section 10.10(b) of the Credit Agreement is amended by (a) replacing the
“,” prior to clause (y) with “and” and (b) deleting “and (z) the Term B Loan has
been repaid in full”.


1.31    Section 11.01(a) of the Credit Agreement is amended by (a) deleting the
first clause (ix) thereof, (b) replacing the “,” immediately prior to clause
(iv) in the first proviso thereto with “ and”, (c) deleting clause (v) in the
first proviso thereto and (d) deleting the second proviso thereto in its
entirety.


1.32    Section 11.16 of the Credit Agreement is amended in its entirety to read
as follows:


11.16    Electronic Execution.    The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.


1.33    Schedule I to the Credit Agreement (Lenders and Commitments) is amended
by replacing such Schedule with Schedule I attached hereto.


1.34    Schedule 1.01(d) to the Credit Agreement (Permitted Holders) is deleted
as a Schedule to the Credit Agreement.


1.35    Schedule 11.02 to the Credit Agreement (Certain Addresses for Notices)
is amended by replacing such Schedule with Schedule 11.02 attached hereto.


1.36    Exhibit 1.01 to the Credit Agreement (Form of Borrowing Base
Certificate) is deleted as an Exhibit to the Credit Agreement.


1.37    Exhibits 2.02, 2.05(a) and 11.06 to the Credit Agreement are amended by
replacing each reference to “Term B Loan” in such Exhibit with “Term A Loan”.


1.38    Exhibit 2.11(c) to the Credit Agreement is amended by replacing such
Exhibit with Exhibit 2.11(c) attached hereto.


Section 2. Joinder of New Lenders.


2.1    Each bank or other financial institution party hereto that did not have a
Commitment and/or Loans under the Credit Agreement prior to the Amendment No. 5
Effective Date (each, a “New Lender”) hereby agrees to provide a Commitment to
the Borrower in the amount for such New Lender as set forth on Schedule I
attached hereto.


2.2    Each New Lender with a Revolving Commitment shall be deemed to have
purchased, without recourse, a risk participation from the L/C Issuer in all
Letters of Credit issued by it under the Credit Agreement and the obligations
arising thereunder in an amount equal to its Applicable Percentage of the
obligations under such Letters of Credit, and shall absolutely, and
unconditionally assume, and be obligated to pay to the L/C Issuer and discharge
when due as provided in the Credit Agreement, its Applicable Percentage of the
obligations arising under such Letters of Credit. Each New Lender with a
Revolving Commitment shall be deemed to have purchased, without recourse, a risk
participation from the Swing Line Lender in all Swing Line Loans made by it
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its Applicable Percentage of the obligations under such Swing Line
Loans, and shall absolutely and unconditionally assume, and be obligated to pay
to the Swing Line Lender and discharge when due as provided in the Credit
Agreement, its Applicable Percentage of the obligations arising under such Swing
Line Loans.


2.3    Each New Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder, (C) it has received copies of
the Credit Agreement and any other Loan Documents requested by it, together with
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and, based on such information, has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (D) it has delivered to the Borrower and/or the Administrative Agent,
as applicable, any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



completed and executed by such New Lender (including, but not limited to,
completion, execution and delivery of applicable Internal Revenue Service tax
withholding exemption forms); and (ii) agrees that it will (A) independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (B) perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.4    Each of the Loan Parties, the Lenders (including the New Lenders) and the
Administrative Agent agrees that, as of the Amendment No. 5 Effective Date, each
New Lender shall (i) be a party to the Credit Agreement, (ii) be a “Lender” for
all purposes of the Credit Agreement and the other Loan Documents and (iii) have
the rights and obligations of a Lender under the Credit Agreement and the other
Loan Documents.


Section 3. Aggregate Revolving Commitments.


The Loan Parties, the Administrative Agent and the Lenders agree that the
Revolving Commitments of each of the Lenders immediately prior to the
effectiveness of this Amendment shall be reallocated (and to the extent
necessary with respect to each Lender, increased or decreased) among the other
Lenders to the extent necessary such that, immediately after the effectiveness
of this Amendment in accordance with its terms, the Revolving Commitments of
each Lender shall be as set forth on Schedule I attached hereto. In order to
effect such reallocations, assignments shall be deemed to be made among the
Lenders in such amounts as may be necessary, and with the same force and effect
as if such assignments were evidenced by Assignments and Assumptions (but
without the payment of any related assignment fee), and no other documents or
instruments shall be required to be executed in connection with such assignments
(all of which such requirements are hereby waived). Further, to effect the
foregoing, each Lender agrees to make cash settlements in respect of any
outstanding Loans, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, such that after giving effect to
this Amendment, each Lender holds Loans equal to its Applicable Percentage
(based on the Revolving Commitments of each Lender as set forth on Schedule I
attached hereto).


Section 4. Conditions Precedent to the Effectiveness of this Amendment.


This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 5 Effective Date”) by the Administrative
Agent:


4.1    Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Requisite Revolving Lenders and the Term A Lenders;


4.2    Legal Opinions. Receipt by the Administrative Agent of favorable opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Amendment No. 5 Effective Date, and in form and
substance reasonably satisfactory to the Administrative Agent;


4.3    No Default or Event of Default. Immediately before and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing;


4.4    No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2014 in the business, financial condition,
affairs or results of operation of the Parent Guarantor and its Subsidiaries,
taken as a whole;


4.5    Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect;
    

CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



4.6    Organizational Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
(a)    copies of the Organizational Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Amendment No. 5 Effective Date, unless a
secretary or assistant secretary of such Loan Party certifies to the
Administrative Agent and the Lenders that there has been no change in such
Organizational Documents from the copies thereof (certified to be true and
complete by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization) previously delivered to the
Administrative Agent in connection with the closing of the Credit Agreement or
prior amendments;
(b)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of authorized officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each authorized officer thereof authorized to act as an authorized officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and
(c)    evidence that each Loan Party is organized or formed and is validly
existing, qualified to engage in business in its state of organization or
formation and, in jurisdictions where such certifications may be obtained, in
good standing.
4.7    Real Property Collateral. Receipt by the Administrative Agent the
following items with respect to each respective Mortgaged Property, as
necessary, in each case in form and substance reasonably acceptable to the
Administrative Agent:


(i)    a fully executed and notarized amendment to each existing Mortgage
encumbering real property located in the State of Oklahoma, in form and
substance reasonably satisfactory to the Administrative Agent, with all filing
and recording fees and taxes in connection with such amendment duly paid; and


(ii)    endorsements to existing ALTA mortgagee title insurance policies, issued
by a title insurance company reasonably acceptable to the Administrative Agent,
with respect to each existing Mortgage encumbering real property in the State of
Oklahoma for which an amendment is delivered pursuant to subsection (i) above,
re-dating the respective mortgagee title insurance policy to the date of
recording of each respective Mortgage amendment, and showing no new exceptions
to title other than Permitted Liens, taxes not yet delinquent and any other
matters reasonably acceptable to the Administrative Agent.


4.8    Term B Loan. Receipt by the Administrative Agent of reasonably
satisfactory evidence of the repayment of the Term B Loan with proceeds from the
Term A Loan and available cash on hand.


4.9    Exiting Lender Consent. Receipt by the Administrative Agent of a letter
agreement signed by each lender immediately prior to the Amendment No. 5
Effective Date who will not have Commitments and/or Loans under the Credit
Agreement after giving effect to this Amendment on the Amendment No. 5 Effective
Date.


4.10    Fees and Expenses. The Borrower shall have paid the fees set forth in
that certain letter agreement dated as of February 26, 2015 (the “Amendment Fee
Letter”) and all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Amendment No. 5
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


Section 5. Representations and Warranties


On and as of the Amendment No. 5 Effective Date, after giving effect to this
Amendment, the Loan Parties hereby represent and warrant to the Administrative
Agent and each Lender as follows:



CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



5.1    this Amendment has been duly authorized, executed and delivered by each
Loan Party and, assuming the due execution and delivery of this Amendment by
each of the other parties hereto, constitutes the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally;


5.2    each of the representations and warranties contained in Article VI of the
Credit Agreement and in each other Loan Document is true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date);


5.3    no Default or Event of Default has occurred and is continuing; and


5.4    after giving effect to this Amendment, neither the modification of the
Credit Agreement affected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (b)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.


Section 6. Fees and Expenses


The Borrower agrees to pay promptly (and in any event on the Amendment No. 5
Effective Date) after presentation of an invoice therefor all reasonable and
documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC) in connection with the preparation, negotiation,
execution and delivery of this Amendment.


Section 7. Reference to the Effect on the Loan Documents


7.1    As of the Amendment No. 5 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof’
and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 5
Effective Date;


7.2    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed;


7.3    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, Lead Arranger or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein; and


7.4    This Amendment is a Loan Document.


Section 8. Execution in Counterparts


This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.



CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



Section 9. Governing Law


THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 10. Headings


The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.


Section 11. Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.


Section 12. Severability


The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.


Section 13. Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 14. Cross-References


References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.


Section 15. Affirmations


15.1    Each Loan Party signatory hereto hereby (a) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) executed by the undersigned and (b) acknowledges, renews and extends
its continued liability under all such Loan Documents and agrees such Loan
Documents remain in full force and effect, in each case, as modified by this
Amendment.


15.2    Each Loan Party signatory hereto hereby reaffirms, as of the Amendment
No. 5 Effective Date, (a) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated thereby, and (b) its guarantee of payment of the
Obligations pursuant to the Guaranty and the Lien on the Collateral securing
payment of the Obligations pursuant to the Security Documents.


15.3    Each Loan Party signatory hereto hereby certifies that, as of the date
hereof (both before and after giving effect to the occurrence of the Amendment
No. 5 Effective Date), the representations and warranties made by it contained
in the Loan Documents to which it is a party are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).



CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



15.4    Each Loan Party signatory hereto hereby acknowledges and agrees that the
acceptance by the Administrative Agent and each Lender shall not be construed in
any manner to establish any course of dealing on the Administrative Agent’s or
Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.


15.5    Each Loan Party signatory hereto hereby represents and warrants that,
immediately after giving effect to this Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable), to which it is a party,
assuming the due execution and delivery of such Loan Document as modified (where
applicable) by each of the other parties thereto, continues to be a legal, valid
and binding obligation of the undersigned, enforceable against such party in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).




[SIGNATURE PAGES FOLLOW]





CHAR1\1398811v6



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.


SPIRIT AEROSYSTEMS, INC.


By:    /s/ Stacy Hall                
Name:    Stacy Hall
Title:    Treasurer


SPIRIT AEROSYSTEMS HOLDINGS, INC.


By:    /s/ Stacy Hall                
Name:    Stacy Hall
Title:    Treasurer


SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    President


SPIRIT AEROSYSTEMS FINANCE, INC.


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    President


SPIRIT AEROSYSTEMS INVESTCO, LLC


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    Operating Manager


SPIRIT AEROSYSTEMS North Carolina, Inc.


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    President


SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    President


SPIRIT DEFENSE, INC.


By:    /s/ Mark Suchinski            
Name:    Mark Suchinski
Title:    President






                        



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



                        
Bank of America, N.A.,
as Administrative Agent and Collateral Agent


By:    /s/ Kevin L. Ahart            
Name:    Kevin L. Ahart
Title:    Vice President

































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Kenneth J. Beck            
Name:    Kenneth J. Beck
Title:    Director































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







THE BANK OF NOVA SCOTIA,
as a Lender




By:    /s/ Mauricio Saishio            
Name:    Mauricio Saishio
Title:    Director



























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





CITIBANK, N.A.,




By:    /s/ Gurbani Singh            
Name:    Gurbani Singh
Title:    Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





MORGAN STANLEY BANK, N.A.




By:    /s/ Michael King            
Name:    Michael King
Title:    Authorized Signatory































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







ROYAL BANK OF CANADA




By:    /s/ Sinan Tarlan            
Name:    Sinan Tarlan
Title:    Authorized Signatory





























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





THE ROYAL BANK OF SCOTLAND PLC




By:    /s/ L. Peter Yetman            
Name:    L. Peter Yetman
Title:    Director































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:    /s/ Thomas J. Sterr            
Name:    Thomas J. Sterr
Title:    Authorized Signatory































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





COMPASS BANK




By:    /s/ Michael Dixon        
Name:    Michael Dixon
Title:    Senior Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].









U.S. BANK NATIONAL ASSOCIATION




By:    /s/ Tim Landro            
Name:    Tim Landro
Title:    Vice President



























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







WELLS FARGO BANK, N.A.




By:    /s/ Reginald M. Goldsmith III        
Name:    Reginald M. Goldsmith III
Title:    Managing Director





























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







THE BANK OF NEW YORK MELLON




By:    /s/ John T. Smathers        
Name:    John T. Smathers
Title:    First Vice President





























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





BRANCH BANKING AND TRUST COMPANY




By:    /s/ John K. Perez        
Name:    John K. Perez
Title:    Senior Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





FIFTH THIRD BANK




By:    /s/ Mark Stapleton        
Name:    Mark Stapleton
Title:    Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





THE NORTHERN TRUST COMPANY




By:    /s/ James Shanel        
Name:    James Shanel
Title:    Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By:    /s/ Nupur Kumar        
Name:    Nupur Kumar
Title:    Authorized Signatory


By:    /s/ Karim Rahimtoola        
Name:    Karim Rahimtoola
Title:    Authorized Signatory























































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





SUMITOMO MITSUI BANKING CORPORATION




By:    /s/ Shuji Yabe            
Name:    Shuji Yabe
Title:    Managing Director































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





COMERICA BANK




By:    /s/ Heather Kowalski            
Name:    Heather Kowalski
Title:    Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





INTRUST BANK, N.A.




By:    /s/ Roger G. Eastwood        
Name:    Roger G. Eastwood
Title:    Division Director































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





PNC BANK, NATIONAL ASSOCIATION




By:    /s/ David Bentzinger            
Name:    David Bentzinger
Title:    Senior Vice President































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





SUNTRUST BANK




By:    /s/ Lisa Garling            
Name:    Lisa Garling
Title:    Director































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].







MIZUHO BANK, LTD.




By:    /s/ Donna DeMagistris            
Name:    Donna DeMagistris
Title:    Authorized Signatory































































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





Schedule I


Lenders and Commitments


Lender
Revolving Commitments
Applicable Percentage of Revolving Commitments
Term A Loan Commitment
Applicable Percentage of Term A Loan Commitment
Bank of America, N.A.
$60,000,000.00
9.230769231%
$100,000,000.00
18.691588785%
The Bank of Nova Scotia
$53,000,000.00
8.153846154%
$43,000,000.00
8.037383178%
Citibank, N.A.
$53,000,000.00
8.153846154%
$43,000,000.00
8.037383178%
Morgan Stanley Bank, N.A.
$53,000,000.00
8.153846154%
$43,000,000.00
8.037383178%
Royal Bank of Canada
$53,000,000.00
8.153846154%
$43,000,000.00
8.037383178%
The Royal Bank of Scotland plc
$53,000,000.00
8.153846154%
$0
0.000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$40,000,000.00
6.153846154%
$32,000,000.00
5.981308412%
Compass Bank
$40,000,000.00
6.153846154%
$32,000,000.00
5.981308412%
U.S. Bank National Association
$40,000,000.00
6.153846154%
$32,000,000.00
5.981308412%
Wells Fargo Bank, N.A.
$40,000,000.00
6.153846154%
$32,000,000.00
5.981308412%
The Bank of New York Mellon
$20,000,000.00
3.076923077%
$14,000,000.00
2.616822429%
Branch Banking and Trust Company
$20,000,000.00
3.076923077%
$14,000,000.00
2.616822429%
Fifth Third Bank, an Ohio banking corporation
$20,000,000.00
3.076923077%
$14,000,000.00
2.616822429%
The Northern Trust Company
$20,000,000.00
3.076923077%
$14,000,000.00
2.616822429%
Sumitomo Mitsui Banking Corporation
$20,000,000.00
3.076923077%
$14,000,000.00
2.616822429%
Comerica Bank
$20,000,000.00
3.076923077%
$10,000,000.00
1.869158879%
INTRUST Bank, N.A.
$20,000,000.00
3.076923077%
$5,000,000.00
0.934579439%
Mizuho Bank
$0
0.000000000%
$25,000,000.00
4.672897196%
PNC Bank, National Association
$5,000,000.00
0.769230768%
$12,500,000.00
2.336448598%
SunTrust Bank
$5,000,000.00
0.769230768%
$12,500,000.00
2.336448598%
Credit Suisse AG, Cayman Islands Branch
$15,000,000.00
2.307692308%
$0
0.000000000%
TOTAL:
$650,000,000.00
100.000000000%
$535,000,000.00
100.000000000%












--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





Schedule 11.02


Certain Addresses for Notices




1.    Loan Parties
Borrower and Guarantors:
    
Spirit AeroSystems, Inc.
3801 South Oliver Street
Wichita, Kansas 67210
Attention:  Stacy Hall, Treasurer
Telephone: 316-526-4016
Telecopier: 316-529-7950
Electronic Mail:  stacy.m.hall@spiritaero.com


with copies (which shall not constitute notice) to:


Spirit AeroSystems, Inc.
3801 South Oliver Street
Wichita, Kansas 67210
Attention: General Counsel
Telephone: 316-523-0655
Telecopier:  316-523-8814
Electronic Mail: joseph.t.boyle@spiritaero.com


and


Kaye Scholer LLP
250 West 55th Street
New York, New York 10019
Attention:  Mark Kingsley, Esq.
Telephone:  212-836-7092
Telecopier:  212-836-8689
Electronic Mail:  mkingsley@kayescholer.com


and


Kaye Scholer LLP
250 West 55th Street
New York, New York 10019
Attention:  Sheryl Gittlitz, Esq.
Telephone:  212-836-8119
Telecopier:  212-836-6619
Electronic Mail:  sgittlitz@kayescholer.com



















--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



2.    Administrative Agent


For payments and Requests for Credit Extensions:


Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: David Cochran
Telephone:  980-386-8201
Telecopier:  704-719-5440
Electronic Mail: david.a.cochran@baml.com




Account Information (for U.S. Dollars):
Bank of America, N.A.
New York, New York
ABA #: 026009593
Acct.#: 1366212250600
Account Name: Corporate Credit Services
Ref: Spirit Aerosystems, Inc.



For all other Notices (Financial Statements, Compliance Certificates):


Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kevin Ahart
Telephone: 415-436-2750
Telecopier: 415-503-5000
Electronic Mail: kevin.ahart@baml.com




3.    L/C Issuer:


Bank of America, N.A.
Standby Letters of Credit Department
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 213-417-9484
Telecopier: 213-457-8841
Electronic Mail: stella.rosales@baml.com


4.    Swing Line Lender:


Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255



--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].



Attention: David Cochran
Telephone:  980-386-8201
Telecopier:  704-719-5440
Electronic Mail: david.a.cochran@baml.com


Account Information (for U.S. Dollars):
Bank of America, N.A.
New York, New York
ABA #: 026009593
Acct.#: 1366212250600
Account Name: Corporate Credit Services
Ref: Spirit Aerosystems, Inc.




















































































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





Exhibit 2.11(c)


[Form of] Term A Note
        
FOR VALUE RECEIVED, Spirit AeroSystems, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of the Term A Loan made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
April 18, 2012 (as amended, restated, extended, supplemented, increased or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower, the Parent Guarantor and the other Guarantors identified therein,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan from the Amendment No. 5. Effective Date until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the Default Rate set forth in the
Credit Agreement.
This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term A Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. The Term A Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term A Note and endorse thereon the date, amount and maturity of its
Term A Loan and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.
This TERM A NOTE and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this TERM A NOTE and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW yORK.
[Signature on Following Page]















--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].





IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be duly executed
by its duly authorized officer as of the day and year first above written.


SPIRIT AEROSYSTEMS, INC.,
a Delaware corporation


By:                     
Name:
Title:



